Notice of Allowability


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Holland (Reg. 40020) on 06/02/2022.

The application has been amended as follows: 
Please amend claim 1 as following:

1. (Currently Amended) An information handling system display comprising: 
a processor operable to execute instructions to process information; 
a memory interfaced with the processor and operable to store the instructions and information; 
a display interfaced with the processor and operable to present the information as visual images; 
a non-transitory memory storing interface instructions that when executed on the processor generate a user interface for presentation at the display, the user interface having a central input icon, an upper static icon, a lower static icon and plural dynamic icons disposed at opposing sides of the central input icon, each of the plural dynamic icons and the central input icon operable to dynamically change a depicted of plural dynamic functions; and 
a joystick input device having a central input button disposed within a perimeter of four input buttons, the four input buttons including an upper input button that presses to select a first static function of the upper static icon, a lower input button that presses to select a second static function of the lower static icon, and right and left side buttons, the plural dynamic icons sliding right and left respectively across the central input icon in response to presses of the right and left side buttons to select one of the plural dynamic functions for presentation at the central input icon, wherein pressing of the central input button selects a first dynamic function associated with the one of the plural dynamic icons presented at the central input icon and at least a first and a second of the plural dynamic icons are presented adjacent to and at opposing sides of the right and left side buttons.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claim 1 is the inclusion of the limitation, " a joystick input device having a central input button disposed within a perimeter of four input buttons, the four input buttons including an upper input button that presses to select a first static function of the upper static icon, a lower input button that presses to select a second static function of the lower static icon, and right and left side buttons, the plural dynamic icons sliding right and left respectively across the central input icon in response to presses of the right and left side buttons to select one of the plural dynamic functions for presentation at the central input icon, wherein pressing of the central input button selects a first dynamic function associated with the one of the plural dynamic icons presented at the central input icon and at least a first and a second of the plural dynamic icons are presented adjacent to and at opposing sides of the right and left side buttons." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 1.

The primary reason for the allowance of the Claim 10 is the inclusion of the limitation, " selecting a right side of the four input buttons to scroll plural dynamic function icons to the right, each of the plural dynamic function icons presented over the central input button in sequential order, at least one of the plural dynamic function icons presented adjacent to and to the right of the right side input button, at least one of the plural dynamic function icons presented adjacent to and to the left of the left side input button, and at least one of the plural dynamic function icons presented over the central input button;" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 10.

The primary reason for the allowance of the Claim 16 is the inclusion of the limitation, " present first and second static function icons at first and second of the four input buttons, the first input button above the central input button, the second input button below the central input button; present three or more dynamic function icons in association with third and fourth of the four input buttons, at least one of the dynamic function icons presented at a first position adjacent to and to a left side of the third input button and central input button, at least another of the dynamic function icons presented at a second position adjacent to and to a right side of the fourth input button and central input button, and at least one of the dynamic function icons presented over the central input button;" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 16.


Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-9, 11-15, and 17-20 depending on claims 1, 10, and 16 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177